DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 15, 19-26, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Paganelli (US 8,557,083) in view of Stone (US 2007/0107358)
Regarding claim 15, Paganelli discloses a roof tile comprising: 
a ceramic body 1 (Fig 1, 2), (Col 3 Lines 19-20);
a layer 2 placed below the ceramic body, the layer comprising steel foil (Fig 1, 2), (Col 3, Lines 23-28).
	Paganelli discloses the tile for being used on floors and walls, but does not disclose a roof tile having a plurality of attachment holes passing through the ceramic body, wherein the plurality of attachment holes are located closer to an upper edge of the roof tile than to a lower edge of the roof tile; wherein the plurality of attachment holes are aligned parallel to the upper edge of the roof tile, wherein the upper edge of the roof tile is the longest edge of the roof tile . However, Stone discloses a tile that can be used for roofs, walls including a body 12 and a layer 20 placed below the body, a plurality of attachment holes 14 passing through the body 12, wherein the plurality of attachment holes 14 are located closer to an upper edge of the roof tile than to a lower edge of the roof tile; wherein the plurality of attachment holes 14 are aligned parallel to the upper edge of the roof tile, wherein the upper edge of the roof tile is the longest edge of the roof tile (Fig 1. 5. 6A). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tile of Paganelli to have the shape and the plurality of attachment hole passing through the ceramic body and the layer as taught by Stone, in order to provide a roof tile that can be secured to the roof and it would provide the desired ornamental appearance for the intended use.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Paganelli modified by Stone discloses the modified attachment holes 14 are located at a distance from the upper edge of the roof tile, as measured in the length direction of the roof tile, but does not disclose the distance is less than 0.25 times the length of the roof tile. However, it would have been an obvious matter of design choice to modify the position of the attachment hole as claimed, since such a modification would have involved a mere change in the position of the attachment hole according to the desired position of the fasteners.
Paganelli modified by Stone does not disclose the front face of the roof tile represents or forms an image of a plurality of roof tiles. However, it would have been an obvious engineering design to have the front face of the roof tile represents or forms an image of a plurality of roof tiles according to the desired ornamental appearance of the roof tile.
Regarding claim 19, Paganelli disclose the ceramic body 1 and the layer 2 placed below the ceramic body are press laminated together by glue (Col 3, Lines 29-32).
Regarding claims 20 and 21, Paganelli modified by Stone discloses a lightweight roof tile, but does not disclose the thickness of the ceramic body is between 25% and 75% of the thickness of the roof tile and the thickness of the layer placed below the ceramic body is between 25% and 75% of the thickness of the roof tile. However, it would have been an obvious matter of design choice to modify the thickness of the ceramic body and the layer as claimed, since such a modification would have involved a mere change in the thickness of the components and would provide roof tiles with different weights according to the intended use. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 22 and 23, Paganelli modified by Stone discloses as discussed in claim 15, but does not disclose at least a part of the layer placed below the ceramic body extends beyond the ceramic body in at least the length direction of the roof tile and at least a part of the layer placed below the ceramic body extends beyond the ceramic body in at least the width direction of the roof tile. However, Stone discloses the layer can extend over and/or beyond one or more edges of the body (Par 0056). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof tile to have the layer extending beyond the body as taught by Stone, in order to provide an airtight seal to prevent windlift. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 24, Stone discloses an upper and a lower surface of the layer 20 placed below the body 12 converge towards each other (Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer to have the upper and lower surfaces as taught by Stone, in order to provide a roof tile that can be placed on a slooped roof. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claims 25 and 26, Paganelli modified by Stone discloses as discussed in claim 15, Stone further discloses the attachment hole 14 comprises a first enlarged portion and a second narrow portion; the second narrow portion of the attachment hole comprises a portion in the body 12 and a portion in the layer 20 below the body (Fig 6A, 6B). 
Regarding claim 32, Paganelli modified by Stone discloses as discussed in claim 15, but does not disclose the roof tile is at least 350 mm wide. However, it would have been an obvious matter of design choice to modify the width of the roof tile as claimed, since such a modification would have involved a mere change in the width of the roof tile according to the desired ornamental appearance and the intended use. A change in width is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 33, Paganelli modified by Stone discloses as discussed in claim 15, but does not disclose the thickness of the roof tile is between 7 and 15 mm. However, it would have been an obvious matter of design choice to modify the thickness of the roof tile as claimed, since such a modification would have involved a mere change in the thickness of the roof tile and would provide roof tiles with different weights according to the intended use. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 15, 19-26, 32, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/24/2022